—Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Defendant contends that his conviction of unlawful imprisonment in the first degree is not supported by legally sufficient evidence. We agree. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we conclude that the People failed to establish that defendant restrained the Police Chief (see, Penal Law § 135.00 [1]; § 135.10). Thus, we *1035modify the judgment by reversing defendant’s conviction of unlawful imprisonment in the first degree, vacating the sentence imposed thereon and dismissing count three of the indictment. (Appeal from Judgment of Wyoming County Court, Dadd, J. — Criminal Possession Weapon, 2nd Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.